Order
PER CURIAM.
This is an appeal from a jury verdict in which appellant Undres Strong was convicted for distribution, delivery, and sale of a controlled substance under § 195.211, R.S.Mo.1996, in the Circuit Court of Cole County. The trial court, found Strong to be a prior and persistent offender under §§ 195.295 and 195.296, and sentenced him to a term of seven years imprisonment.
Having carefully considered the contentions on appeal, we conclude the judgment should be affirmed. A published opinion would lack precedential value. A memorandum as to the reasons for our decision has been furnished to the parties. Rule 30.25(b).